DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et. al. (US 2020/0187163 A1).
Regarding Claim 1, Lu discloses a method (Fig. 7 Para 67) for device to device (D2D) communication (Para 37 38 48 where “sidelink” corresponds to D2D), comprising:
receiving, by a terminal device, configuration information from a network device, the configuration information indicating a plurality of candidate resource pools (Fig. 7 702 Para 67 “transmitting from a base station to a mobile station a first message which includes resource information corresponding to one or more resource pools” where 
determining, by the terminal device, the plurality of candidate resource pools based on the configuration information (The examiner notes that while this limitation is not explicitly taught by Lu, inherently the terminal device must use the received configuration information to determine the plurality of candidate resource pools, because that was the only reasonable purpose for transmitting the configuration information in the first place, see the Manual of Patent Examining Procedure 2112 III and IV);
receiving, by the terminal device, downlink control information (DCI) from the network device, the DCI carrying resource pool indication information, and the resource pool indication information indicating a target resource pool of the terminal device for data transmission (Fig. 3B “320 Downlink Control Information” “322 Resource Pool Index (RPI)” Fig. 7 704 Para 44 “coordination and scheduling of the sidelink communication is…communicated to the mobile device wishing to transmit data via the downlink control information (DCI) that is carried on the Physical Downlink Control Channel (PDCCH) and through dedicated RRC signaling by specifying which resource pool and which resources the transmitting mobile station is permitted to use on the scheduled sidelink communication” Para 62 “FIG. 3B shows an example of a possible information element data structure of downlink control information (DCI) 320 containing Para 67 “transmitting to the mobile station an indicator of one or more designated resource pools and designated resources from within the one or more designated resource pools such that the mobile station is permitted to communicate with a wireless device in communication with the mobile station via a sidelink using the one or more designated resources within the one or more designated resource pools” where “704 indication information” corresponds to resource pool indication information, which may be carried in a DCI and where “designated resource pool” corresponds to target resource pool because it is used by the terminal device for data communications);
determining, by the terminal device, the target resource pool of the terminal device for data transmission from the plurality of candidate resource pools according to the resource pool indication information carried in the DCI (The examiner notes that while this limitation is not explicitly taught by Lu, inherently the terminal device must use the received DCI containing resource pool indication information indicating a target resource pool to determine the target resource pool of the terminal device for data transmission from the plurality of candidate resource pools because that was the only reasonable purpose for transmitting the DCI in the first place); and
performing, by the terminal device, the data transmission in the target resource pool (Fig. 1 Para 44 55 “both mobile stations within the coverage zone of the base station 102, utilizing the disclosed technology to communicate via a sidelink Para 67  The technology disclosed by Lu, including Fig. 3B and Fig. 7, is used by the terminal devices to perform communications)
Regarding Claim 2, Lu discloses the DCI is scrambled by using a radio network temporary identity (RNTI) (Fig. 4 DCI Scrambler RNTI Para 64 “the DCI information bits 402…a scrambler 406 with a scrambling sequence based at least in part on a Radio Network Temporary Identifier (RNTI) 408”)
Regarding Claim 3, Lu discloses resources within each of the plurality of candidate resource pools are capable of being scheduled by the network device to the terminal device for data transmission (Fig. 7 704 Para 67 “transmitting to the mobile station an indicator of one or more designated resource pools and designated resources from within the one or more designated resource pools such that the mobile station is permitted to communicate with a wireless device in communication with the mobile station via a sidelink using the one or more designated resources within the one or more designated resource pools” where “resources within the resource pools” corresponds to resources within each of the candidate resources pools.  “Designated resources within a designated resource pool” are resources that have been scheduled for data transmission)
Regarding Claim 6, Lu discloses receiving, by the terminal device, downlink control information (DCI) from the network device (Fig. 7 704 Para 44 62 67); and
determining, by the terminal device, the target resource pool according to a target radio network temporary identity (RNTI) for descrambling the DCI (Fig. 4 Para 62 “The resource pool index (RPI) may be used as an explicit indicator of which resource pool this DCI is referring to and scheduling the UE to use for the appropriate sidelink  Para 64 “FIG. 4 shows an example of a possible implicit indicator, where the DCI information bits 402…a scrambler 406 with a scrambling sequence based at least in part on a Radio Network Temporary Identifier (RNTI) 408. The mobile station (UE) may be assigned more than one RNTI and the mapping between the RNTI and the associated resource pool may be known in advance or may be signaled via overhead messaging to the UE.”  Each resource pool is associated with a unique RNTI.  The RNTI which successfully descrambles the DCI indicates the target resource pool to the terminal device)
Regarding Claim 7, Lu discloses determining, by the terminal device, a resource pool corresponding to the target RNTI as the target resource pool according to the target RNTI and mapping relationships between a plurality of RNTIs and a plurality of resource pools (Para 59 “the ResourcePoolMapping 312 may include the mapping from the RNTI to the resource pool” Para 64 “the mapping between the RNTI and the associated resource pool may be known in advance or may be signaled via overhead messaging to the UE”)
Regarding Claim 8, Lu discloses receiving, by the terminal device, radio resource control (RRC) signaling from the network device, the RRC signaling carrying resource pool indication information, and the resource pool indication information indicating the target resource pool (Para 44 “scheduling of the sidelink communication is…communicated to the mobile device…via the downlink control information (DCI) that is carried…through dedicated RRC signaling… specifying which resource pool and which resources the transmitting mobile station is permitted to use on the scheduled sidelink communication”  The DCI may be transmitted in an RRC message and the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (US 2020/0187163 A1) in view of Lee et. al. (US 2020/0015272 A1).
The disclosure of Lee finds support in US 62/570,116 Pages 2, 4, and 5
Regarding Claim 4, Lu discloses the method of claim 1.
Lu further discloses the plurality of resource pools comprise a first resource pool and a second resource pool, the first resource pool is associated with a first transmission mode, and the second resource pool is shared with the first transmission mode and a second transmission mode (Para 44 “In some modes of ProSe, coordination and scheduling of the sidelink communication is coordinated through the wireless network (“network scheduled mode”) and communicated to the mobile device…specifying which resource pool and which resources the transmitting mobile station is permitted to use on the scheduled sidelink communication”  This “scheduled mode” corresponds to the first transmission mode and has an associated resource pool corresponding to a first resource pool.  Para 45 “In other modes of ProSe, coordination and scheduling of the sidelink communication between the mobile stations is performed Para 46 47 “Thus, it is desirable to have a system design in which a mobile device operating in network scheduled mode may utilize resources from more than one resource pool when using the sidelink channel to communicate with another mobile device”  The resource pool for autonomous transmissions may be shared with scheduled transmissions, corresponding to a second resource pool shared with the first transmission mode and a second transmission mode.)
Lee discloses something Lu does not explicitly disclose: a resource pool that is shared between terminal device using a first and a second transmission mode (Para 9 153 215 “a (specific) V2X resource pool sharing between MODE #3/4 UEs” where a “MODE #3 User Equipment (UE)” corresponds to a terminal device using a first transmission mode and where a “MODE #4 UE” corresponds to a terminal device using a second transmission mode)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the plurality of resource pools to comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode.  The motivation is to allow terminal devices of different transmission modes to coexist efficiently on a resource pool as taught by Lee (Para 166).
Regarding Claim 5, Lu discloses a time-frequency resource (Fig. 3A “commTxPoolNormalCommon” “Resource Pool Index (RPI)” “SubframeIndication” “RBIndication” Para 60  “Resource pool” corresponds to a time-frequency resource where “subframe” are the time resources and “Resource Block (RBs)” are the frequency resources) used by a terminal device using the first transmission mode for the data transmission is a resource scheduled by the network device (Para 44 network scheduled mode); and a time-frequency resource used by the terminal device using the second transmission mode for the data transmission is a resource that is independently selected by the terminal device using the second transmission mode from a resource pool corresponding to the second transmission mode (Para 45 “In other modes of ProSe, coordination and scheduling of the sidelink communication between the mobile stations is performed autonomously and the transmitting mobile selects resources from a resource pool to use on the sidelink channel” where “selection resource autonomously” corresponds to selecting resources independently)
Claim 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (US 2020/0187163 A1) in view of Novlan et. al. (US 2016/0295624 A1).
Regarding Claim 9, Lu discloses an apparatus (Fig. 8 Para 35 68), comprising:
a processor (Fig. 8 806 Processor Para 68); and
a transceiver, connected to the processor and configured to receive and send information (Fig. 8 804 Transceiver Para 68  A transceiver by definition receives and sends information)
wherein the processor is configured (Para 68 70 71) to:
Fig. 7 702 Para 67 where “mobile station” corresponds to terminal device, where “base station” corresponds to network device, where “resource information” corresponds to configuration information and where “one or more” corresponds to a plurality and where “resource pool” corresponds to candidate resource pool because these resource pools are the ones that the target resource pool is selected from);
determine the plurality of candidate resource pools based on the configuration information (This is an inherent result of receiving configuration information indicating a plurality of candidate resource pools, see claim 1 above);
receive downlink control information (DCI) from the network device, the DCI carrying resource pool indication information, and the resource pool indication information indicating a target resource pool of the terminal device for data transmission (Fig. 3B “320 Downlink Control Information” “322 Resource Pool Index (RPI)” Fig. 7 704 Para 44 62 67 where “704 indication information” corresponds to resource pool indication information, which may be carried in a DCI and where “designated resource pool” corresponds to target resource pool because it is used by the terminal device for data communications);
determine the target resource pool of the terminal device for data transmission from the plurality of candidate resource pools according to the resource pool indication information carried in the DCI (this is an inherent result of receiving a DCI carrying resource pool indication information indicating a target resource pool of the terminal device for data transmission, see claim 1 above); and
Fig. 1 Para 44 55 “both mobile stations within the coverage zone of the base station 102, utilizing the disclosed technology to communicate via a sidelink communication channel 112” Para 67  The technology disclosed by Lu, including Fig. 3B and Fig. 7, is used by the terminal devices to perform communications)
Novlan discloses something Lu does not explicitly disclose: a terminal device (Fig. 3 116 Para 65 “User Equipment (UE)” corresponds to terminal device), comprising: a processor (Fig. 3 340 Processor Para 65); and a transceiver (Fig. 3 310 Transceiver Para 62) configured to receive and send information under control of the processor (Para 65 “For example, the processor 340 could control the reception of forward channel signals and the transmission of reverse channel signals by the RF transceiver 310”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to construct a terminal device, comprising: a processor; and a transceiver, connected to the processor and configured to receive and send information under control of the processor; wherein the processor is configured to: control the transceiver to receive configuration information from a network device, the configuration information indicating a plurality of candidate resource pools; determine the plurality of candidate resource pools based on the configuration information; control the transceiver to receive downlink control information (DCI) from the network device, the DCI carrying resource pool indication information, and the resource pool indication information indicating a target resource pool of the terminal device for data transmission; determine the target resource pool of the terminal device for data Para 2).
Regarding Claim 10, Lu discloses the DCI is scrambled by using a radio network temporary identity (RNTI) (Fig. 4 DCI Scrambler RNTI Para 64)
Regarding Claim 11, Lu discloses resources within each of the plurality of candidate resource pools are capable of being scheduled by the network device to the terminal device for data transmission (Fig. 7 704 Para 67 where “resources within the resource pools” corresponds to resources within each of the candidate resources pools.  “Designated resources within a designated resource pool” are resources that have been scheduled for data transmission)
Regarding Claim 14, Lu discloses receive downlink control information (DCI) from the network device (Fig. 7 704 Para 44 62 67); and
determining, by the terminal device, the target resource pool according to a target radio network temporary identity (RNTI) for descrambling the DCI (Fig. 4 Para 62 64. Each resource pool is associated with a unique RNTI.  The RNTI which successfully descrambles the DCI indicates the target resource pool to the terminal device)
Regarding Claim 15, Lu discloses determine a resource pool corresponding to the target RNTI as the target resource pool according to the target RNTI and mapping relationships between a plurality of RNTIs and a plurality of resource pools (Para 59 64)
Regarding Claim 16, Lu discloses receive radio resource control (RRC) signaling from the network device, the RRC signaling carrying resource pool indication Para 44 The DCI may be transmitted in an RRC message and the “resource pool the mobile station is permitted to use” corresponds to the target resource pool)
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (US 2020/0187163 A1) in view of Novlan et. al. (US 2016/0295624 A1) and of Lee et. al. (US 2020/0015272 A1).
The disclosure of Lee finds support in US 62/570,116 Pages 2, 4, and 5
Regarding Claim 12, the combination of Lu and Novlan discloses the terminal device of claim 9
Lu further discloses the plurality of resource pools comprise a first resource pool and a second resource pool, the first resource pool is associated with a first transmission mode, and the second resource pool is shared with the first transmission mode and a second transmission mode (Para 44 This “scheduled mode” corresponds to the first transmission mode and has an associated resource pool corresponding to a first resource pool.  Para 45  This “autonomous mode” corresponds to a second transmission mode and has an associated resource pool)  Para 46 47 The resource pool for autonomous transmissions may be shared with scheduled transmissions, corresponding to a second resource pool shared with the first transmission mode and a second transmission mode.)
Lee discloses something neither Lu nor Novlan explicitly discloses: a resource pool that is shared between terminal device using a first and a second transmission mode (Para 9 153 215 where a “MODE #3 User Equipment (UE)” corresponds to a 
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the plurality of resource pools to comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode.  The motivation is to allow terminal devices of different transmission modes to coexist efficiently on a resource pool as taught by Lee (Para 166).
Regarding Claim 13, Lu discloses a time-frequency resource (Fig. 3A “commTxPoolNormalCommon” “Resource Pool Index (RPI)” “SubframeIndication” “RBIndication” Para 60  “Resource pool” corresponds to a time-frequency resource where “subframe” are the time resources and “Resource Block (RBs)” are the frequency resources) used by a terminal device using the first transmission mode for the data transmission is a resource scheduled by the network device (Para 44 network scheduled mode); and a time-frequency resource used by the terminal device using the second transmission mode for the data transmission is a resource that is independently selected by the terminal device using the second transmission mode from a resource pool corresponding to the second transmission mode (Para 45 where “selection resource autonomously” corresponds to selecting resources independently)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463